Title: From George Washington to Major General Philip Schuyler, 21 April 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir,
Head Quarters Morris Town 21st April 1777.

I am favored with Yours of the 16th. I refer You to a Letter which I wrote Yesterday to Congress upon the Expediency of forwarding the Troops directly on, to join the Army here. But as it may take some Time to collect and fit them out properly at Bristol, I desire that I may have exact Returns from Time to Time, from the Commanding Officer there of the Corps to which the Detachments belong, that I may order those to come on first, whose Regiments, or the greater parts of them, are already here. I beg You will exert yourself to hurry the Troops out of Philadelphia to which both Officers & Men seem too much Attached. I am Dr Sir Your Most Obed. Servt

Go: Washington

